                                                           Case 2:18-cv-02007-JAD-CWH Document 37 Filed 03/27/19 Page 1 of 2



                                                       1   Joel E. Tasca, Esq.
                                                           Nevada Bar No. 14124
                                                       2   Stacy H. Rubin, Esq.
                                                           Nevada Bar No. 9298
                                                       3   BALLARD SPAHR LLP
                                                           1980 Festival Plaza Drive, Suite 900
                                                       4   Las Vegas, Nevada 89135
                                                           Telephone: (702) 471-7000
                                                       5   Facsimile: (702) 471-7070
                                                           tasca@ballardspahr.com
                                                       6   rubins@ballardspahr.com

                                                       7   Attorneys for Defendant

                                                       8
                                                                                 UNITED STATES DISTRICT COURT
                                                       9
                                                                                         DISTRICT OF NEVADA
                                                      10
One Summerlin, 1980 Festival Plaza Drive, Suite 900




                                                         JESSICA DEMESA, as an individual             Case No.: 2:18-cv-02007-JAD-CWH
                                                      11 and on behalf of all others similarly
                                                         situated.                                    STIPULATION AND ORDER TO
        Las Vegas, Nevada 89135-2958




                                                      12                                              EXTEND TIME FOR DEFENDANT TO
                                                                     Plaintiff,                       FILE REPLY BRIEF IN SUPPORT OF
               Ballard Spahr LLP




                                                      13                                              ITS MOTION TO DISMISS FIRST
                                                                v.                                    AMENDED COMPLAINT, OR IN THE
                                                      14                                              ALTERNATIVE, FOR A STAY (ECF
                                                         TREASURE ISLAND, LLC,                        NO. 34)
                                                      15             Defendant.                       [First Request] ECF No. 37
                                                      16

                                                      17          Plaintiff Jessica DeMesa (“Plaintiff”) and Defendant Treasure Island, LLC

                                                      18 (“Defendant”) stipulate and agree that Defendant has up to and including April 8,
                                                      19 2019 to file its Reply Brief in Support of its Motion to Dismiss First Amended

                                                      20 Complaint, or in the Alternative, For a Stay (ECF No. 34).

                                                      21

                                                      22

                                                      23                             [Continued on the following page.]
                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                           DMWEST #36789641 v1
                                                           Case 2:18-cv-02007-JAD-CWH Document 37 Filed 03/27/19 Page 2 of 2



                                                      1           This extension of time is made in good faith due to the schedules and other

                                                      2    commitments of Defendant’s counsel, and is not for purposes of delay.

                                                      3           DATED this 27th day of March, 2019.

                                                      4
                                                           THE O’MARA LAW FIRM, P.C.                    BALLARD SPAHR LLP
                                                      5

                                                      6    By: /s/ David C. O’Mara
                                                               David C. O’Mara, Esq.
                                                               Nevada Bar No. 8599                      By: /s/ Joel E. Tasca
                                                      7                                                    Joel E. Tasca, Esq.
                                                               311 East Liberty Street
                                                               Reno, Nevada 89501                          Nevada Bar No. 14124
                                                      8                                                    Stacy H. Rubin, Esq.
                                                               Lionel Z. Glancy (admitted pro hac          Nevada Bar No. 9298
                                                      9                                                    1980 Festival Plaza Drive
                                                               vice)
                                                               Marc L. Godino (admitted pro hac            Suite 900
                                                      10                                                   Las Vegas, Nevada 89135
                                                               vice)
One Summerlin, 1980 Festival Plaza Drive, Suite 900




                                                      11       Danielle L. Manning (admitted pro
                                                               hac vice)                                   Attorneys for Defendant
                                                               1925 Century Park East, Suite 2100
        Las Vegas, Nevada 89135-2958




                                                      12
                                                               Los Angeles, California 90067
               Ballard Spahr LLP




                                                      13
                                                               GREENSTONE LAW APC
                                                      14       Mark S. Greenstone (admitted pro
                                                               hac vice)
                                                      15       1925 Century Park East, Suite 2100
                                                               Los Angeles, California 90067
                                                      16
                                                               Attorneys for Plaintiff
                                                      17
                                                                                                 ORDER
                                                      18
                                                                                                 IT IS SO ORDERED:
                                                      19
                                                                                                 _________________________________
                                                      20                                         UNITED
                                                                                                 U.S.       STATES
                                                                                                      District Judge Jennifer A. Dorsey
                                                                                                 DISTRICT/MAGISTRATE JUDGE
                                                                                                 Dated: April 3, 2019
                                                      21
                                                                                                 DATED:
                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                           DMWEST #36789641 v1                      2
